 310DECISIONSOF NATIONALLABOR RELATIONS BOARDUnitedSteelworkers of America,LocalUnion 2610(Bethlehem Steel Corporation)and Foster A. Lew-is.'Case 5-CB-1671June 29, 1976DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn November 5, 1975, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding.Thereafter,UnitedSteelworkersofAmerica, Local Union 2610 (hereinafter called theRespondent) and General Counsel filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith.2The relevant facts as we view them, are these: OnDecember 16, 1974, Charging Party Lewis and fellowemployee Graves were given an assignment involvingthe movement of certain materials. They complainedthat such work required a third man, but were toldthat no extra man was available, that they wouldhave to do the best they could, and that they shouldtake their time and do the job as safely as possible.AssistantGrievance Committeeman Harmon wasconvinced by Lewis' foreman that the employeescould do the job safely, taking as much time as theyneeded.Harmon agreed that there was nothingwrong in doing the job with two men. Lewis thencalled Parrish, staff representative of the Internation-alUnion, and was advised to do the work under pro-test.At the end of the workday, Lewis complained toGrievance Committeeman Ranalli that Harmon hadsided with the Employer and had said he would notfile a grievance on Lewis' behalf. Lewis asked Ranallito handle the grievance.That same evening, there was a union meeting atwhich the union membership, including Harmon,voted to dismiss internal union charges which hadiBethlehem Steel Corporation was permitted to intervene at the hearing2Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDryWallProducts,Inc,91NLRB544 (1950),enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing his findingsbeen brought by Lewis' brother againstan assistantgrievance committeeman.The following day, before the start of work, Lewiswas complaining to fellow employees in the locker-room that Harmon had sided with the Company.Harmon overheard the conversation but went down-stairswhile Lewis went to his locker.'Rememberingthat he had left his locker open, Harmon returned tothe lockerroom. There is a conflict of testimony as toexactly what transpired, and we adopt the Adminis-trative Law Judge's resolution that Lewis made sev-eral remarks to Harmon and due to the personallydisparaging nature of these remarks Harmon struckLewis in the face.Lewis reported the incident to Foreman Haackwho called the police, sent Lewis to the dispensary,and, despite Lewis' protestations that he had donenothing wrong, sent Lewis home. Haack also apoketo Harmon, who also was sent home. Shortly thereaf-ter,Lewis went to the union office and spoke toSpedden. By then, Harmon had already spoken toSpedden and given his version of the incident. Lewistold Spedden that Harmon had come over and saidhe was going to punch Lewis in the eye if he kept onrunning his mouth, that he told Harmon tofeel free,and that Harmon struck him. Four days later, Lewiswas recalled to work. Harmon was suspended for 25days. Both Lewis and Harmon filed grievances overthe suspensions. Lewis' grievance was processed tothe second step, where Spedden withdrew the griev-ance. However, Spedden processed Harmon's griev-ance through step three, where the 25-day penaltywas reduced to a 14-day suspension.The Administrative Law Judgestatesthat "the realissue relative to Respondent's withdrawal of theLewis grievance is whether by withdrawing it Re-spondent failed to accord Lewis the fair representa-tion to which he was entitled." We agree that this isthe relevantissue,but we disagree with the finding ofthe Administrative Law Judge that Respondent vio-lated Section 8(a)(1)(A) of the Act when Speddenwithdrew Lewis' grievance.InFord Motor Co. v. Huffman,345 U.S. 330, 338(1953), the Supreme Court in discussing the obliga-tion of the collective-bargaining representative statedthat "the complete satisfaction of all who are repre-sented is hardly to be expected. A wide range of rea-sonableness must be allowed a statutorybargainingrepresentative in serving the unit it represents, sub-ject always to complete good faith and honesty ofJGraves testifiedthat he passed Harmon and Lewis on the way to hislocker and,while dressing,heard Lewissay "you soldme out " He furthertestified that the locker separated him from the men who were speaking andhe did not see or hear any altercation because his locker was "around theother way " Accordingly, we do not findthat Graves made any remark toHarmon immediately preceding the altercation225 NLRB No. 54 UNITED STEELWORKERS OF AMERICA,LOCALUNION 2610311purpose in the exercise of its discretion." According-ly,we must consider whether the evidencerevealsthat Respondent did not act in good faith and hones-ty of purpose within "this wide range of reason-ableness."We find that it does not so indicate.After the incident on December 17, 1974, Speddenspoke first with Harmon and later with Lewis. Al-though the stories were conflicting in part, it wasclear that in the altercation between the two of them,initiatedby Lewis' verbal attack upon Harmon, thelatter struck Lewis. Lewis testified that,in relatingthe incident to Spedden, he told him that "Harmoncameover there and said that he was going to punchme in the eye if I kept on running my mouth; I saidthat I told him to feel free and he did that." As therewere no other eyewitnesses to the incident, Speddenhad no certain way of precisely apportioning blamefor the incident or of then determining whether theCompany's disciplinary decisions were appropriatein the circumstances.Subsequently, Lewis was returned to work in 4days and Harmon was returned to work after 25days.Grievances were filed and Spedden withdrewLewis' grievance at the second step, but processedHarmon's grievance through the third step. In con-sidering Spedden's treatment of Lewis' grievance, wedo not find that Spedden acted unreasonably. Ac-cording to Lewis' testimony, on the morning of De-cember 17, he accused Harmon, who is black, of sup-porting a white man (Spedden) over a black man(Lewis). Spedden testified that Lewis was a constantproblem at the union hall, was given to using racialepithets, and had admitted to calling Harmon "a fewracial names" in the lockerroom. Harmon, however,had a clean record and was known to be calm bynature. Spedden testified that he determined, basedupon listening to both men, that Lewiswas asaggres-sive and equally blameworthy for the altercation asHarmon. Of importance to our finding that Speddenacted reasonably in withdrawing Lewis' grievance isthe testimony of General Shop Foreman Haack thatthe penalty of 4 days for a fracas was "very mini-mal." Spedden testified that he believed the 4-daypenalty was justified and told Lewis he was fortunateto receive a penalty of only 4 days.Spedden was also obligated to consider Harmon'sgrievance. It appeared to him that there had been anargument, Lewis had spoken angrily to Harmon, andHarmon struck Lewis. Spedden testified that, sincetherewas an honest dispute, both men should betreated equally. Since there were no other partieswho could supply eyewitness testimony to what hap-pened, Spedden attempted to resolve the large differ-encesin punishment by seeking to reduce Harmon'spenalty of 25 days without pay.4Whether Spedden's handling of Lewis' grievance isconsidered solely on its own merits or in comparisonto Spedden's handling of Harmon's grievances, wefind that the decision to withdraw Lewis' grievanceand process Harmon's grievance in an effort toequalize Company-imposed discipline for the alterca-tion, for which both men in discussion with Speddenhad accepted some responsibility, has not beenshown to be an unreasonable way of resolving thematter.We do not agree that Spedden's testimony thatLewis was constantly harassing him, that he was aconstant problem on the floor at union meetings, andthat Lewis had used racial epithets against Speddenand threatened his life and safety "belies any claimthat he acted in good faith in withdrawing Lewis'grievance." As a general proposition, it is not unrea-sonable for a grievance representative to consider agrievant's general reputation for engaging in conductof the kind giving rise to the disciplinary action inconsidering whether the grievance is worth pursuing.The General Counsel has not shown or attempted toshow, either through Lewis or other witnesses, thatSpedden inaccurately attributed such conduct toLewis. In these circumstances, we may acceptSpedden's testimony as reflective of Lewis' reputa-tion for engaging in the sort of conduct attributed tohim by Harmon, conduct which Lewis himself tacitlyconceded to Spedden and admitted, on the recordherein, he had engaged in. We do not believe thatLewis can claim unfair treatment because his reputa-tion for engaging in such conduct may have played apart in Spedden's decision that Lewis was not with-out blame for the physical altercation with Harmon,and that the Company's discipline of Lewis for hispart in the altercation should not be challenged. Thefact that Spedden was himself the object of suchtreatment by Lewis, and may well have resented it,does not alter the result in the absence of a showingthat Spedden was motivated by his feelings of resent-ment or that his resolution of the grievance was solacking in justification as to demonstrate that suchfeelings played a determinative part in the resolutionof the grievance.' Lewis can hardly complain of ajudgment rendered in part on the basis of his ownrelevant past conduct, even though that conduct wasdirected to a union official now required to use hisbest efforts to fairly resolve a grievance filed by Lew-is.Based on the foregoing, we conclude that the Gen-eral Counsel has not demonstrated that Spedden act-4After the grievance was processed to step three,the penalty was reducedto a 14-day suspension5SeeLocal No 1268, United Automobile, Aerospace and Agricultural Im-plementWorkers of America (Chrysler Corporation),193 NRLB 898 (1971) 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDed unreasonably in withdrawing Lewis' grievanceand processing Harmon's grievance in an effort toobtain some degree of equality in Company-imposeddiscipline of the two men for the altercation betweenthem. Accordingly, we shall dismiss the complaint inits entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: This caseinvolves allegations that the above-named Union violatedSection 8(b)(1)(A) of the Act by reason of a physical as-sault upon Foster Lewis, the Charging Party, and by rea-son of its refusal to process a grievance on his behalf. Theproceeding was initiated by a charge filed on February 12,1975, pursuant to which complaint issued on June 30, 1975.On August 21, 1975, hearing was held in Baltimore, Mary-land.Upon the entire record, including my observation of thewitnesses,and after consideration of the briefs filed byGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTA. The FactsBethlehem Steel Corporation is a Delaware corporationwith a plant at Sparrows Point, Maryland, where it is en-gaged in the manufacture, sale, and distribution of steel.[At all times material herein, the Respondent has been rec-ognized as the exclusive bargaining representative ofBethlehem's employees in a production and maintenanceunit and Respondent and Bethlehem have been parties to acollective-bargaining agreement which includes detailedprovisions for the adjustment of complaints and griev-ances.Foster Lewis has been employed by Bethlehem about 20years and was employed as a winch truckdriver in the elec-trical repair shop at the times relevant herein. He is a mem-ber of Respondent. On December 16, 1974, Lewis and fel-low employee Melvin Graves were given an assignmentinvolving the movement of certain materials and equip-ment (e.g., motors and reels of wire). Being of the opinionthat a third man was required to do the job, they went toShop Foreman Earl Curban to request a third man. Afterchecking into the availability of additional help, CurbanJurisdiction is not in issue The complaint alleges, the answer admits,and I find that Bethlehem meets the Board's $50,000 direct outflow stan-dard for the assertion of jurisdictiontold Lewis and Graves that there was no extra man to puton the job, that they would have to do the best they could;to take their time and do the job as safely as they could.Lewis' foreman, Jay Williamson, was present and he saidthe night shift did such work with two men and they coulddo it too. Assistant grievance committeeman James Har-mon had been alerted by Lewis and Graves of their com-plaint and was present when it was explained to them thatthey could do the job safely taking as much time as theyneeded, and he agreed with Curban and Williamson thatthere was nothing wrong in doing the job with two men.Lewis and Graves left Curban's office. Lewis then calledBernard Parrish, staff representative of the Internationalunion, and described the problem. Parrish advised him todo the work under protest and not to invoke article XIV ofthe contract.2 Lewis and Graves performed the work with-out incident At the end of the workday, Lewis complainedto grievance committeman Norman Ranalli that Harmanhad sided with the Company and had said he would notfile a grievance on his behalf. He asked Ranalli to handlehis grievance. Ranalli said he would check into it.The following day, before the start of work, Lewis wastelling fellow employees in the locker room that at a meet-ing with the Company the day before Harmon had sidedwith the Company and had sold him down the road, whenHarmon came into the locker room, approached Lewis,and asked him if he was talking about him. Lewis said,"You were the shop steward at the meeting the other day."Graves joined them at that moment and said, "Yeah yousold us down the road yesterday. You took sides with theCompany." 3Harmon then left and went downstairs while Lewis wentto his locker. Harmon returned a few minutes later, cameup to Lewis and said, "If you don't shut [your] damnmouth, I will punch you in the eye." Lewis told him to befree to do so, and he accused Harmon of not representinghim, of selling him every time he filed a grievance, men-tioning, in particular, a lack of overtime. Lewis accusedHarmon of beingjust like Harry Spedden, chairman of thegrievance committee, except that Spedden was white,whereas Harmon was black, like Lewis. As Lewis was put-ting on a coat, Harmon struck him in the eye and ran fromthe locker room.Lewis reported the incident to General Foreman ChesterHaack who called the police at Lewis' request. He was sentto the dispensary and later sent home by Haack. Lewisprotested that he had done nothing wrong, but Haack nev-ertheless sent him home. Haack also spoke to Harmon whoadmitted there were words, but denied any physical con-tact.He was also sent home.Lewis went to the Union's office shortly thereafter and2Under sec 5 of this article, an employee may refuse to perform work hebelieves unsafe, however, it does not appear an employee has that rightunless the grievance committeeman agrees with him, and, in any event, anemployee who refuses to perform work for such reason does so at the perilof loss of time, at least3Graves testified, but he was not asked whether or not he said anythingtoHarmon He testified that he heard that remark being made and heassumed Lewis made it to Harmon I can perceive no reason for Lewis toattribute falsely to Graves the remark quoted above and I conclude thatboth Lewis and Graves made similar remarks about being sold down theroad at separate moments preceding the sinking of Lewis UNITED STEELWORKERS OF AMERICA,LOCAL UNION2610313spoke to Harry Spedden. By then, Spedden had alreadyspoken to Harmon. Lewis told Spedden that they (mean-ing,apparently, he and other employees) were talkingabout the Union and Harmon came over and said he wasgoing to punch him in the eye if he kept on running hismouth; that he told Harmon to feel free and he did. Lewisdid not indicate what Spedden said.After speaking to Spedden, Lewis was told that Harmonwanted to see him. Lewis found Harmon in the parking lot.Harmon told Lewis he had been wrong in running hismouth in the locker room and said, `One of these dayswhen I get back to work I am going to punch you in theeye and take a knife or a gun and shut you up." Lewisagain invited him to feel free. Harmon said, "He'd be backto work the next day and that the Union was on his side."Four days later, Lewis was recalled to work and was toldthat the suspension was his penalty, and that the incidentwas being entered on his record. He was reminded that thiswas the second time he had been involved in an incident,and any further incident would result in discharge. Lewisprotested to no avail.At some unspecified time thereafter, Lewis spoke to Ra-nalli about filing a grievance Ranalli told him he had beenat fault and kept putting him off. At some unspecified timelater, Lewis spoke to Parrish about filing a grievance overhis suspension. During their conversation, Parrish askedLewis if he wanted to see Harmon lose his job and Lewissaid no. Parrish said he would not like for Lewis to testifyfor the Company. He said, "Lewis, please don't testifyagainstHarmon for the Company." Lewis told him hewouldn't and Parrish instructed Ranalli to file grievanceson behalf of both, Harmon and Lewis.Later, Lewis filed grievances on the safety incident andhis 4-day suspension. Later yet, Lewis asked Ranalli tohold the grievances in abeyance because he would be awayfrom work for a period because he was entering the hospi-tal.Upon hisreleasefrom the hospital a few weeks later,Lewis contacted Spedden about the grievances and Sped-den told him he had withdrawn the grievance over the 4-day suspension "because I have a list of men here testifiedagainst you in arbitration on the third step and I am notgoing to discuss the grievance in the second step." Speddenalso said (whether in this conversation or another one isnot clear), "This is your second time in an incident, in afight . . . and he wasn't going to represent me."Thereafter, Lewis filed intraunion charges against Har-mon and Spedden for failing to represent him. At a unionmeeting, the membership voted against Lewis' position andrejected the charges.B. Analysis and Conclusions1.The allegedassaultRespondent's defense to the complaint allegation rela-tive to the assault is two-fold: there was no assault by Har-mon and Lewis' verbal abuse was not protected activity.The assertion that there was no assault is predicated onthe testimony of Harmon, who denied striking Lewis. Ac-cording to Harmon, on the morning of December 17, heoverheard Lewis talking about him and he asked him to getoff his back. Lewis kept hollering and making a disturb-ance, so Harmon left. However, he had forgotten his wal-let and returned to get it and Lewis resumed his verbalassault, stating, among other things which Harmon did notdescribe, that Harmon's mother had a white man's child.Then Lewis reached for Harmon's throat. In self-defense,Harmon threw up his hands, pushing Lewis' hands away.Harmon admitted that in the process his fingers may havestruck Lewis in the eye; he denied punching Lewis.In addition, according to Harmon, the subject matter ofLewis' remarks was not Harmon's handling of the safetygrievance on December 16, but Harmon's vote at a unionmeeting on the night of December 16, in support of a whitecommitteeman who had been brought up on charges with-in the Union by Lewis' brother and other Bethlehem em-ployees.According to Harmon, at that meeting Lewiscalled him such names as a "white man's nigger" and "Un-cle Tom," and the following morning in the locker roomLewis continued calling him practicallythe same namesand harping on Harmon's failure to support his brother.Harmon could not remember any mention by Lewis of thesafety grievance.If the facts were as described by Harmon, the complaintallegation regarding an assault could be disnussed summa-rily.However, I do not credit Harmon. His demeanor didnot impress me favorably. Moreover,it isnoteworthy thatimmediately after the incident, when called to the office byForeman Haack, Harmon denied there was any physicalcontact. It was not until late January in a hearing on hisgrievance over his suspension that he described the inci-dent as he did above.5 His explanation that he told Haacknothing had happened to protect both himself and Lewis ison its face incredible. He had to have known that Lewishad reported an incident and that the matter could not beavoided by simply telling Haack nothing had happened.Moreover, had Lewis been the aggressor it appears to mehe would not have been likely to report the incident to theCompany and the police. In addition, there is the fact thatHarmon attributed his conduct to his having witnessed anearlier incident in which Lewis was involved, but accordingto Lewis, in that incident he had not even defended himselfagainst several blows, and evidently this was the case as heIn the foregoing, I have presented Lewis' version of theevents which led to his filing of the charge herein and onwhich the complaint allegations are predicated. These alle-gations are that Respondent violated Section 8(b)(1)(A) ofthe Act by Harmon's assault on Lewis on the morning ofDecember 17 and by the refusal of Spedden to processLewis' grievance over his 4-day suspension arising out ofthe altercation with Harmon.'The complaint also alleged an 8(b)(1)(A) violation by reason of Parrish'srequest that Lewis not testify against Harmon General Counsel contendedat the hearing that implicit in such request was that Lewis' agreement not totestify was a condition to filing a grievance on his behalf In my judgment,Lewis' testimony did not support such a construction of Parrish's remarksand, accordingly, I granted a motion to dismiss at the hearing Upon areview of the record, I am still of the same view5According to Spedden, Harmon told him the same story on December17 1 do not credit Spedden who impressed me more by his glibness than hiscandor 314DECISIONSOF NATIONALLABOR RELATIONS BOARDhad received no disciplinary action of any kind. In myjudgment, the earlier incident was seized upon here byHarmon to support a contrived version of what happenedon December 17.As to the December 16 union meeting, I do not creditHarmon's description of what transpired. It is noteworthythat there was no one to corroborate him except Speddenand Ivory Dennis, president of Respondent, and even theydid not corroborate him on any specifics; rather, they testi-fied in general terms. Apart from that, both Spedden andDennis conveyed a sense of strong bias against Lewis andIam persuaded their testimony is not deserving of cre-dence.Upon consideration of all the testimony, I am persuadedand find that the subject matter of Lewis' remarks to Har-mon on December 17 was his dissatisfaction with the rep-resentation he had received from Harmon on the safetygrievance and generally, including dissatisfaction withHarmon's vote at the union meeting. I also find he wasassaulted by Harmon. However, this finding does not endthe inquiry into the matter. The question yet remainswhether Respondent may be held to have violated the Actby reason of Harmon's conduct. As noted earlier, Respon-dent contends that Lewis' verbal abuse did not constituteprotected activity. Although this contention is predicatedin large part on an ac eptance of Harmon's version of theDecember 17 incident, and I have not accepted it, the con-tention nevertheless requires consideration in light of Lew-is'own testimony concerning the incident. Thus, he admit-tedly accused Harmon of selling him down the river andinjected a racial issue into the discussion by accusing Har-mon of supporting a white against a black. This was notthe express "Uncle Tom" charge attributed to him by Har-mon, but an implied one.General Counsel contends that Lewis was engaged inprotected activity on the morning of December 17 in crit-icizing the manner in which his grievance had been han-dled and that such remarks as he may have made were notso offensive or egregious to remove him from the protec-tion of Section 7 of the Act. I have serious doubts thatLewis' conduct on the morning of December 17 constitut-ed protected activity. This was not criticism of union poli-cies at a union meeting seeking to reverse union policy asinLocal 485, International Union of Electrical, Radio & Ma-chineWorkers, AFL-CIO (Automotive Plating Corp.),170NLRB 1234 (1968). This was criticism of Harmon to otheremployees for some undisclosed purpose. Nevertheless, as-sumingarguendothat the criticism constituted protectedactivity, a finding is not warranted that Respondent is lia-ble for Harmon's assault. Here, unlike the situation inPa-cificMaritime Association,192 NLRB 338 (1971), where theunion agent was engaged in the performance of his dutiesas dispatcher when he assaulted the union member, at thetime of the assault herein, Harmon was just another em-ployee in the locker room preparing to go to work. HisassaultonLewiswas not in furtherance of theRespondent's interests as in(Edward Kraemer & Sons,Inc.),203 NLRB 739 (1973), orFreight Drivers and HelpersLocal Union No 557 (Liberty Transfer Company, Inc.),218NLRB 1117 (1975); rather, in light of the racial referenceadmittedly used by Lewis, I am persuaded that the assaultwas attributable to the personal nature of Lewis' remarksand was not intended to coerce Lewis in his exercise ofprotected activity." Accordingly, I shall recommend dis-missal of the allegation of the complaint based on the as-sault.72.The refusal to process Lewis' grievanceIt is undisputed that Lewis filed a written grievance overhis 4-day suspension and that at step 2 it was withdrawn onJanuary 14, 1975, by Spedden. (For some unexplained rea-son, the date of the event complained of appears as De-cember 26 on the appeal form. I see no significance in thediscrepancy.) Harmon had lost 25 days of work as a resultof the December 17 incident and it is undisputed that hisgrievance was processed to step 3, where the penalty wasreduced from what had been a 25-day suspension to a 14-day suspension.'General Counsel contends that by refusing to processLewis' grievance Respondent violated Section 8(b)(1)(A) ofthe Act. General Counsel argues that Lewis' grievance wasmeritorious and that, as it arose out of discipline to whichthe Union subjected him because of his protected activi-ties, the Respondent may not rely on its right to be selec-tive in its processing of grievances.Vaca v. Sipes,386 U.S.171 (1967).I reject this contention.Whether or not Lewis' grievancewas meritorious depends on company policy and practicein situations such as the December 17 incident and therecord does not permit a determination of how Lewis'grievance would have fared. Bethlehem could have be-lieved Harmon's version of the incident, or, accepting Lew-is',concluded that he contributed to it. Moreover, Lewis'grievance did not apse out of discipline to which Respon-dent subjected him. It arose out of Bethlehem's action inresponse to an altercation between two employees.The real issue relative to Respondent's withdrawal of thegrievance is whether by withdrawing it Respondent failedto accord Lewis the fair representation to which he wasentitled It is, by now, settled law that a union enjoyingexclusive representative status owes a duty of fair represen-tation to all unit employees breach of which constitutes aviolation of Section 8(b)(1)(A) of the Act and, under cer-tain circumstances, Section 8(b)(2) of the Act.MirandaFuel Company, Inc.,140 NLRB 181 (1962). Respondentdoes not dispute this principle; rather, Respondent con-tends that the record supports a finding that it acted ingood faith and within the limits of discretionary powervested in it in deciding to withdraw the Lewis grievance.In support of its position, Respondent adverts to Lewis'6 General Building Laborers' Local Union No 66, LaborersInternationalUnion of North America, AFL-CIO (Courier & Company, Inc),198 NLRB125 (1972),Brewers and Maltsters Local Union No 6, et a! (Falstaff BrewingCorporation),141NLRB 448 (1963)7As described earlier, Harmon also threatened Lewis with bodily harm inthe parking lot at the Respondent's office on December 17 This threat wasnot alleged to have been violative of the Act In any event, in my judgment,it buttresses my conclusion that the conflict between Lewis andHarmon isa gersonal oneFortuitously, Harmon assertedly performed services forRespondent aschairman of an incentive award committee for 10 of those days for which hewas paid the equivalent o. 10 days' wages UNITED STEELWORKERS OF AMERICA,LOCALUNION 2610315prior involvement in a fracas and that he was known to theCompany as being a problem and provocative and achronic grievant. It argues that the facts surrounding theincident on December 17 were unclear because there wereno independent witnesses and, as the penalty was light,Spedden made a good-faith judgment to let well enoughalone. In pursuing Harmon's grievance, all that Respon-dent did was seek even justice.The record does not support Respondent's assertions inseveral particulars, or, where it does, the assertions are ir-relevant. The assertion that Lewis was a "problem" and"provocative" is based on testimony to that effect by Fore-man Williamson and General Foreman Haack. Such testi-monyismeaninglessunless there is some indication onwhat it is based and in what respects Lewis was either aproblem or provocative. Actually, it appears that the testi-mony may have been based on the fact that Lewis had filedmany grievances. Individuals who do that frequently ac-quire a reputation as problem employees and provocativeindividuals. However, the filing of grievances is a Section 7right and there is no showing here that in filing many griev-ancesLewis exceeded the rights guaranteed under Section7 of the Act. Moreover, the fact that he had filed manygrievances in the past is irrelevant to the fairness of hisrepresentation on the grievance over his 4-day suspension.That grievance was hardly frivolous and Lewis was entitledto a fairassessmentof the grievance on its merits.On that point, there is substantial evidence to support afinding that Spedden, who made the decision not to pro-cessLewis' grievance, bore animus against Lewis whichbelies any claim that he acted in good faith in withdrawingLewis' grievance. For example, Spedden accused Lewis of`constantly harassing me and the AGCS," "constant prob-lem on the floor" at union meetings, "has used racial epi-thets . . . at me," "has threatened my life and safety,""threatened to beat me up in the Union Hall," and "threat-ened to spit in my face and called me no good white trash."On January 7, 1975, only 1 week before withdrawing Lew-is' grievance, in a letter to the district director of the Inter-national, Spedden complained of the conduct of Staff Rep-resentative Parrish because of an alleged interest Parrishhad in certain black employees, including holdingmeetingswith Lewis. The duty of fair representationis "in a sensefiduciary in nature," 9 and the animosity which Speddenentertained against Lewis is completely antithetical to thefiduciary concept. Were this aCollyer 1orSpielbergii situ-ation, the Board would not defer to arbitration if Speddenhad been Lewis' representative.l2In my judgment, the fact of Spedden's animosity againstLewis is alone sufficient to conclude that Respondent de-nied Lewis fair representation when it permitted Speddento withdraw his grievance.But it isclear that that animosi-ty affected the way in which Lewis' grievance was handled.Thus, Spedden prejudged Lewis' culpability as shown by9Miranda Fuel Company, Inc, supra,189-19010Collyer Insulated Wire, A Gulf and Western Systems Co,192 NLRB 837(1971)iiSpielbergManufacturing Company,112 NLRB 1080 (1955)i2Kansas Meat Packers, a Division of Aristo Foods, Inc,198 NLRB 543(1972)his statement to Lewis when he reported the incident "youhave been in this kind of trouble before." As noted earlier,Lewis was completely innocent in the earlier incident.Spedden did not make the slightest effort to ascertain thetruth about the incident, including not conferring with theCompany to find out on what it based its different treat-ment of Lewis and Harmon. Although it was Lewis whohad publicized the incident not only by going to the Com-pany, but also by preferring criminal charges against Har-mon,13 and Harmon admittedly lied about the incident toboth Haack and the policeman, it is clear that Spedden didnot consider these circumstances in trying to decide whowas telling the truth. To the contrary, he acceptedHarmon's version without even talking to Lewis about it.His only conversation with Lewis about thegrievance, af-ter his initial conversation on December 17, was to tellLewis the grievance had no merit.If the foregoing were the only circumstances in the case,a finding that Lewis was not accorded fair representationwould be warranted. But the case is aggravated by the ad-ditional circumstance that the incident involved a memberand agent of Respondent and Spedden was making a deci-sion as between the two. While this might be permissiblewhere there was no dispute about the facts, it appears tome that fair dealing requires that where the facts are indispute a disinterested party be appointed to resolve theconflict.14 In this case, Spedden was not required to resolvethe dispute. He could have processed both grievances andpermitted an impartial determination. In failing to do soand withdrawing Lewis' grievance, Spedden denied Lewisthe fair representation to which he was entitled and Re-spondent thereby violated Section 8(b)(1)(A) of the Act.I5THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of Bethlehem Steel Cor-poration as described above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices it will be recommended that it be ordered tocease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Specifically, it is recommended that Respondent be or-dered to process and take Lewis' grievance to aribtration, if13Harmon was placed on probation without verdict on March 21 Theparties could not agree on the meaning of such a disposition,but I deem thedisposition a matter of no significance in reaching a decision41 do not view the action of the membership in rejecting Lewis' chargeagainst Spedden as the action of a disinterested party The membershipwere not given any facts on which to base their votesi5Whether Respondent also violated Sec 8(b)(2) of the Act need not bedecided as the complaint did not allege a violation of Sec 8(b)(2) and theremedy provided for the 8(b)(1)(A) violation includes all the affirmativerelief that would be appropriate for a violation of Sec 8(b)(2) 316DECISIONSOF NATIONALLABOR RELATIONS BOARDnecessary. Furthermore, Respondent shall be ordered toprocess Lewis' grievance in an impartial manner, includ-ing, if necessary, assignment of the task of representationto an agent who entertains no bias or animus against Lew-of the incident on his record and the possibility of suchrecord being used against him in the future. Accordingly,in processing Lewis' grievance Respondent shall be re-quired to seek the removal of the incident from Lewis' per-sonnel record.is.It is possible that Lewis' grievance may be rejected byBethlehem on the ground that it was withdrawn and a re-quest to process further is untimely. In such event, Lewiswould have been deprived of a determination on the mer-its.As this result would be attributable to Respondent'sfailure to accord him fair representation in the processingof his grievance, it should be presumed that Lewis' gnev-ance, if processed, would have been found mentorious.16Accordingly, Respondent shall be ordered to make himwhole by payment to him of the 4 days' wages which helost as a result of his suspension with interest at the rate of6 percent per annum.A further element of the discipline of Lewis is the entry16CfLocal Union No 2088,InternationalBrotherhood of Electrical Work-ers,AFL-CIO (Federal Electric Corporation),218 NLRB 396 (1975)CONCLUSIONS OF LAW1.Bethlehem Steel Corporation is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.United Steelworkers of America,Local Union 2610,is a labor organization within the meaning of Section 2(5)of the Act.3.By failing to process Lewis' grievance in violation ofits dutyto accord him fair representation,Respondent hasengaged in, and is engaging in, an unfair labor practicewithin the meaning of Sections8(b)(1)(A) and 2(6) and (7)of the Act.4.Respondentdid notviolate Section 8(b)(I)(A) of theAct byreason of Harmon's assault upon Lewis.[RecommendedOrderomitted from publication.]